Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 1 of 9 PageID #: 471




         TERMS FOR SETTLEMENT AGREEMENT AND RELEASE BETWEEN
        ALL PLAINTIFFS AND THE GOVERNOR OF THE STATE OF MICHIGAN
                     IN GARY B., ET AL. v. WHITMER, ET AL.


                           Settlement Term Sheet (dated May 13, 2020)



  Gary B.; Jessie K., a minor, by Yvette K., guardian ad litem; Cristopher R. and Isaias R., minors,
  by Escarle R., guardian ad litem; Esmeralda V., a minor, by Laura V., guardian ad litem; Paul
  M.; and Jaime R., a minor, by Karen R., guardian ad litem (the Plaintiffs), and Gretchen
  Whitmer, as the Governor of the State of Michigan (the Governor), hereby agree to settle all of
  the Plaintiffs’ claims (the Claims) in the litigation entitled Gary B., et al. v. Governor Whitmer,
  et al., No. 16-cv-13292 (E.D. Mich.) and Nos. 18-855/1871 (6th Cir.).



  Preamble. In 2016, a group of students initiated a lawsuit against the Governor of the State of
  Michigan, the members of the State Board of Education, the Superintendent of Public
  Instruction, the Director of the Department of Technology, Management, and Budget, and the
  State School Reform/Redesign Officer. In the Gary B. litigation, the student Plaintiffs alleged
  they were denied services required for an opportunity to achieve a minimum level of education
  while attending Detroit schools. After over four years of litigation, and a change in
  administration, the State Defendants reached a settlement agreement with the student Plaintiffs.

  The Governor and the Plaintiffs agree, as a matter of principle, that all children deserve an
  opportunity to obtain a minimum basic education. In particular, the Governor agrees that every
  child in the State of Michigan should have access to an educational environment in which “it is
  plausible to attain literacy.” Gary B. v. Whitmer, No. 18-1855, 2020 WL 1951894, at *35 (6th
  Cir. Apr. 23, 2020). Toward that end, and to eliminate the possibility of protracted and costly
  litigation, the Plaintiffs and the Governor have agreed to this settlement. The settlement involves
  a series of discretionary actions, to be taken by the Governor, and does not and should not be
  construed in itself to bind any other branch of government in Michigan, or any individual or
  entity that is not a signatory to this agreement.

  Consideration. As full and complete compromise and release of all Claims, and in
  consideration of the promises, covenants, representations, and warranties contained herein, and
  for good and valuable consideration given hereunder, the Parties hereby agree as follows:

  Settlement Terms.




                                                   1
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 2 of 9 PageID #: 472




  I.       Long-Term Support for Access to Literacy

  The Governor will diligently propose and support legislation at appropriate times, as determined
  by the Governor in her sole discretion, before the end of her first term in office (and, if the
  legislation is not enacted and if she is re-elected to a second term, also during her second term of
  office) which, if enacted by the Legislature, would provide the Detroit Public School Community
  District (DPSCD) with at least $94.4M of funding for literacy-related programs and initiatives,
  including an appropriate combination of the following and/or similar evidence-based literacy
  programs and interventions:
       •   Multi-sensory training and certification for teachers, to improve reading intervention for
           struggling readers;
       •   Increasing Academic Interventionists (support staff to provide reading intervention to
           struggling readers in small groups and qualified to meet the needs of English learner
           students) from 1:250 students (K-8) and 1:400 (HS) to 1:150 all grade levels;
       •   Hiring certified teachers as full-time reading interventionists to work with struggling
           readers one-on-one and in small groups and to meet the needs of English learner students;
       •   Reducing K-3 class size to 20:1;
       •   Targeted improvements to facilities; and
       •   Books, workbooks, technology, and homework materials for students to take and use at
           home.

  This literacy-oriented funding will be additional to all current funding provided to the DPSCD.
  The Plaintiffs agree that the Governor may seek to fund the initiatives described above either
  through legislation that provides direct funding of the programs or legislation that would achieve
  comparable funding through alternative means. For example, such alternatives may include:

           an increase in per-pupil funding for pupils in the DPSCD, with multipliers for special
           education (70-100% based on severity of need), for English Language Learners (35-70%
           based on tested language needs), for students living in poverty (35%), and for students
           needing Career and Technical Education (10%);

           propose legislation that, if approved by the Legislature ― and after DPS requests and
           receives an extension of the number of years in which its debt is to be repaid with its
           operating debt lenders ― would permit DPSCD to use the difference between what
           would have been annually paid to service the operating debt under the current timeline
           (“the current amount”) and what instead would be annually paid to service the operating
           debt under the extended timeline (“the restructured amount”), to fund literacy-related
           programs and initiatives described in this Section above.

  The Plaintiffs agree that the Governor’s obligation in this Section I is considered fulfilled by
  proposing and supporting legislation consistent with the terms above and that the failure of the
  Legislature to enact some or all of the proposed legislation will not constitute a breach of this
  agreement. The Plaintiffs further agree that the Governor will not be deemed non-compliant if
  she does not propose and support such legislation in any given year based on a good-faith
  determination that, under then-prevailing budgetary or other circumstances, attaining satisfactory
  legislation is infeasible.

                                                   2
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 3 of 9 PageID #: 473




  II.   Prompt Executive Action
  A.    Upon dismissal with prejudice of the underlying action in Gary B, et al., v. Whitmer, et
        al., the Governor will promptly cause currently available funds in the amount of $3M to
        be provided in settlement of this action. Of this amount, $280,000 will be placed in trust
        at the Detroit Public Schools Foundation to provide each named-student-plaintiff with
        access to a high-quality literacy program that will assess each student-plaintiff’s literacy
        and academic needs with individually tailored interventions; or to otherwise further their
        education (including education-related expenses, such as tuition, room and board, and
        books, and including appropriate post-secondary educational opportunities and workforce
        development opportunities). Each named-student-plaintiff will have access to a minimum
        of $40,000 to support literacy or education expenses up to 15 years after this signed
        agreement, and the trust’s funds and earnings not used by named-student-plaintiffs after
        15 years will be redistributed to DPSCD for literacy efforts via the Detroit Public Schools
        Foundation.

        Furthermore, upon dismissal with prejudice of the underlying action in Gary B, et al., v.
        Whitmer, et al., the Governor will promptly cause currently available funds in the amount
        of $2.72M to be paid to the DPSCD to an account as designated by DPSCD to be applied
        to each of the following literacy-related supports:

           •   Increased number of literacy coaches for grades K-12 with duties similar to those
               described in MCL § 380.1280f(1)(b);
           •   Increased number of interventionists (tutors) for reading assistance in DPSCD; as
               used herein, an interventionist (tutor) is “an individual who provides supplemental
               evidenced based reading intervention”;
           •   Literacy-supporting resources for students’ use at home;
           •   Targeted improvement to facilities; and
           •   Offering GED opportunities for students residing in district boundaries.

        DPSCD will post all expenditures as applied above in a form and manner consistent with
        MCL § 388.1618, and will otherwise comply with applicable and appropriate
        accountability obligations.
  B.    The Governor agrees that, under the School Bond Qualification, Approval, and Loan Act
        (SBQAL), Public Act 92 of 2005, MCL § 388.1921 et seq., as enacted on the effective
        date of this Agreement, the State Treasurer is not prohibited from prequalifying and
        qualifying DPSCD bonds for capital expenditures under the SBQAL program under the
        same terms and conditions as are applicable to any other school district in Michigan.
        Where these terms and conditions are satisfied, the State Treasurer will prequalify any
        capital bonds proposed by DPSCD in accordance with the terms that are applicable to all
        other school districts in Michigan, see MCL § 388.1926.


  C.    After the signing of this agreement, the Governor will promptly request the Michigan
        Department of Education, within a reasonable time frame, to advise school districts
        throughout the State as to how they might use evidence-based literacy strategies,

                                                 3
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 4 of 9 PageID #: 474




         initiatives, and programs to improve access to literacy and literacy proficiency, with
         special attention to reducing class, racial, and ethnic disparities.

  D.     After the signing of this agreement, the Governor will promptly direct the State
         Treasurer, upon receipt of proper documentation from DPSCD, to prioritize making the
         determinations under MCL § 141.1638(2)(b) and (2)(f) pertaining to the waiver of
         oversight by the Financial Review Commission (FRC).
  III.   Detroit Literacy Equity Task Force and Detroit Educational Policy Committee
  A.     A Detroit Literacy Equity Task Force (Task Force) will be created to conduct yearly
         evaluations around literacy in Detroit, and the Governor will consider and may take
         action on recommendations put forward by the Task Force that pertain to state-level
         policy. The Task Force may also provide recommendations to local stakeholders,
         including DPSCD, including how the monies paid to DPSCD as a result of this settlement
         can best be used to provide students with access to literacy.
         The Task Force will comprise and be created by:
            •   Three student representatives;
            •   Three parent- or caregiver-selected representatives;
            •   Two local community members;
            •   Two literacy experts;
            •   Two DPSCD-selected representatives;
            •   Two teacher-selected representatives; and
            •   One paraprofessional-selected representative.

         DPSCD-selected representatives will be selected at the discretion of the DPSCD
         superintendent and with the approval of the DPSCD Board. Teacher and
         paraprofessional representatives will be selected at the discretion of the labor union(s)
         that represent them. All other members will be selected by the group that they represent
         via a process to be determined by the teacher, paraprofessional, and DPSCD members.
         The Task Force may elect, by a majority vote of its members, to add additional members
         to the Task Force representing different perspectives in the community.
         The Task Force is advisory only and is not to be considered a state entity for any
         purposes. The obligations in Section III.A. will arise only if the Task Force is created in
         accordance with the requirements in Section III.A.
  B.     The Governor and the Superintendent of Public Instruction will consider and may take
         action on recommendations put forward by a Detroit Educational Policy Committee
         (Committee), which will play an advisory role.
         The Committee will make recommendations on the stability and quality of the overall
         educational ecosystem in Detroit; the accessibility of a quality school to all children in
         Detroit; and school improvement, facilities, teaching, and educational materials.
         At her discretion, the Governor will either recognize a willing entity to serve as the
         Committee, such as the Community Education Commission (Detroit), or create a new
         advisory body within the executive branch for this purpose. If the governor creates a new
                                                   4
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 5 of 9 PageID #: 475




         advisory body, that body will exist for at least two years and will include the DPSCD
         superintendent; at least one representative from the DPSCD Board of Education; at least
         one representative from an authorizing body for public school academies within the City
         of Detroit; at least one representative from a public school academy operator within the
         City of Detroit; at least one representative from a labor union that represents Detroit
         school teachers; at least one representative from a labor union that represents Detroit
         school support staff; at least one representative from the Mayor’s Office of the City of
         Detroit; at least one representative from a group representing parents and students in the
         City of Detroit; and at least one community leader in the City of Detroit.

  IV.    Settlement and Dismissal Process

  Voluntary Dismissal. Promptly after entering this Settlement Agreement, Plaintiffs will file
  appropriate motions or notices to voluntarily dismiss their appeal and the underlying case with
  prejudice as to all Defendants and without costs or attorney fees assessed to any party.

  Limitations on Additional Litigation. Plaintiffs hereby covenant that they will refrain from
  commencing any action or proceeding, or prosecuting any pending action or proceeding, on
  account of any matter released hereunder. Plaintiffs and Defendants each further covenant that in
  this litigation they will not make any argument, either in writing or orally, to any court before
  which this case is or may be pending, other than to defend this settlement, to explain why this
  case is moot, and to explain the consequences of this case being moot for the court’s disposition
  of this case (including with respect to any motions by non-signatories for further litigation or to
  intervene or otherwise participate in this case).

  General Release. Except for the obligations under this Agreement, Plaintiffs, for themselves,
  and their agents, representatives, beneficiaries, insurers, attorneys, predecessors, devises, heirs,
  trustees, personal representatives, successors and assigns, hereby release and forever discharge
  the all Defendants and the State of Michigan and its departments, commissions, boards,
  institutions, arms and agencies, and their respective past, present, and future governors, directors,
  officers, employees, attorneys, agents, representatives, independent contractors, employees of
  independent contractors, predecessors- and successors-in-interest, assigns, indemnitors, and
  insurers from any and all known and unknown claims that Plaintiffs asserted in this action or
  could have asserted in this action. All Defendants and the State of Michigan are considered third-
  party beneficiaries of this General Release Provision and may independently enforce the terms of
  this Release as if they were parties to it. Plaintiffs acknowledge the release and discharge set
  forth above is a general release and includes without limitation a release and waiver of all claims
  for attorney fees and costs relating to this litigation. Plaintiffs expressly waive and assume the
  risk of any and all claims for damages that exist as of this date or that may hereafter arise out of
  the incident that was the subject of the lawsuit, but of which they do not know or suspect to exist,
  whether through ignorance, oversight, error, negligence, or otherwise, and which, if known,
  would materially affect their decision to enter into this Agreement.

  Enforcement and Applicable Law. Nothing in this settlement agreement is expressly or
  impliedly intended to confer any rights upon any person or entity other than the parties hereto.
  The right to seek judicial enforcement of this Settlement Agreement is vested exclusively in the
  parties. This Agreement shall be governed by and construed in accordance with the laws of the
                                                   5
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 6 of 9 PageID #: 476




  State of Michigan. The parties further agree that the Michigan Court of Claims has full authority
  to enforce the terms and conditions of the Agreement and may issue any orders of compliance,
  costs, or fees related to the enforcement of the provisions of the Agreement.

  Nothing in this Agreement will be construed to conflict with any provisions of Michigan law or
  the Michigan Constitution or any applicable court order, or to supersede or otherwise alter any
  applicable legal requirements.
  Authorization. The signatories hereto represent and warrant that they have the authority to sign
  this Settlement Agreement on behalf of the respective Parties. The Settling Parties acknowledge
  that they have each read this Settlement Agreement, that they understand its meaning and intent,
  that they have executed it voluntarily and with opportunity to consult with legal counsel, and
  have participated and had an equal opportunity through counsel to participate in the drafting of
  this Settlement Agreement.

  This agreement has been negotiated and drafted jointly by the Plaintiffs and the Executive Office
  of the Governor. This agreement will not be construed against either party as the sole author or
  drafter. The parties agree to cooperate fully and execute any and all documents and to take all
  additional actions that may be necessary and appropriate to give full force and effect to the terms
  and intent of this Agreement.

  Beneficiaries. This Agreement shall be binding on and inure to the benefit of the heirs,
  successors, and assigns of the parties hereto.

  Integration. This Settlement Agreement contains the entire agreement and understanding
  between the parties concerning the subject matter hereof, and any and all prior oral or written
  agreements or understandings between the parties related hereto are superseded. No
  representations, oral or otherwise, express or implied, other than those specifically referred to in
  this Settlement Agreement, have been made by any party hereto

  No amendments, waivers, or termination can be made to this Agreement, except in writing,
  signed by each of the parties.

  Severability. If any portion of this Settlement Agreement is determined by a court or other
  government body of competent jurisdiction to be void or otherwise invalid and hence,
  unenforceable, such invalid or void portion shall be deemed to be separate and severable from
  the balance of this Settlement Agreement, and neither that portion, nor its severance or deletion,
  shall affect the validity of the remaining provisions of this Settlement Agreement.

  Counterparts. The Settlement Agreement may be signed in separate counterparts, each of which
  shall be deemed an original, and said counterparts shall together constitute one and the same
  Settlement Agreement, binding all parties hereto notwithstanding that all of the parties are not
  signatory to the original or the same counterpart.

  Confidentiality of Plaintiffs’ Names. The identities of Plaintiffs and their guardians ad litem, as
  disclosed in confidential Exhibit A to this Settlement Agreement, are confidential and shall not
  be disclosed to any persons other than the Parties and their counsel.


                                                    6
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 7 of 9 PageID #: 477




  Execution. The Settlement Agreement shall be deemed fully executed as of the date of the last
  signature.




                                                 7
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 8 of 9 PageID #: 478




  Dated: May __, 2020                      Gretchen Whitmer

                                                                                    ________
                                           Governor, State of Michigan




                                       8
Case 1:18-cv-00645-WES-PAS Document 39-1 Filed 05/27/20 Page 9 of 9 PageID #: 479




     EXHIBIT A: CONFIDENTIAL ― NAMES AND SIGNATURES OF ALL PLAINTIFFS




                                       9
